     Case 3:18-cv-02834-S-BT Document 5 Filed 12/07/18        Page 1 of 3 PageID 20


                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION

HELEN JUNE WHITE,                            §
            Plaintiff,                       §
                                             §
v.                                           §    No. 3:18-cv-02834-S (BT)
                                             §
                                             §
BARACK HUSSEIN OBAMA, et al.,                §
            Defendants.                      §

          FINDINGS, CONCLUSIONS, AND RECOMMENDATION
             OF THE UNITED STATES MAGISTRATE JUDGE

        Pursuant to the provisions of 28 U.S.C. § 636(b) and an order of the

 District Court, this case has been referred to the United States Magistrate Judge.

 The findings, conclusions and recommendation of the Magistrate Judge follow:

                                            I.

        Plaintiff filed this complaint on October 24, 2018. On October 29,

 2018, the Court sent Plaintiff a notice of deficiency for failure to pay the filing fee

 or file a motion to proceed in forma pauperis. The notice informed Plaintiff that

 failure to cure the deficiency within 30 days could result in a recommendation

 that this case be dismissed. More than 30 days have passed, and Plaintiff has

 failed to respond to the Court’s order.

                                           II.

        Rule 41(b) of the Federal Rules of Civil Procedure allows a court to dismiss

 an action sua sponte for failure to prosecute or for failure to comply with the


                                            1
  Case 3:18-cv-02834-S-BT Document 5 Filed 12/07/18          Page 2 of 3 PageID 21


federal rules or any court order. Larson v. Scott, 157 F.3d 1030, 1031 (5th Cir.

1998). “This authority [under Rule 41(b)] flows from the court’s inherent power

to control its docket and prevent undue delays in the disposition of pending

cases.” Boudwin v. Graystone Ins. Co., Ltd., 756 F.2d 399, 401 (5th Cir. 1985)

(citing Link v. Wabash, R.R. Co., 370 U.S. 626 (1962)). The Court has issued a

deficiency notice to Plaintiff advising her that she must pay the filing fee or file a

motion to proceed in forma pauperis. However, Plaintiff has failed to respond to

the Court’s order. This litigation cannot proceed until Plaintiff complies with the

Court’s order and either pays the filing fee or files a motion to proceed in forma

pauperis. Accordingly, the complaint should be dismissed for want of

prosecution under Fed. R. Civ. P. 41(b).

                                          III.

      The Court should dismiss the complaint for want of prosecution under Fed.

R. Civ. P. 41(b).

      Signed December 7, 2018.



                          ________________________________
                          REBECCA RUTHERFORD
                          UNITED STATES MAGISTRATE JUDGE




                                           2
  Case 3:18-cv-02834-S-BT Document 5 Filed 12/07/18          Page 3 of 3 PageID 22


                  INSTRUCTIONS FOR SERVICE AND
                NOTICE OF RIGHT TO APPEAL/OBJECT

      A copy of this report and recommendation shall be served on all parties in

the manner provided by law. Any party who objects to any part of this report and

recommendation must file specific written objections within 14 days after being

served with a copy. See 28 U.S.C. § 636(b)(1); FED. R. CIV. P. 72(b). To be

specific, an objection must identify the specific finding or recommendation to

which objection is made, state the basis for the objection, and specify the place in

the magistrate judge's report and recommendation where the disputed

determination is found. An objection that merely incorporates by reference or

refers to the briefing before the magistrate judge is not specific. Failure to file

specific written objections will bar the aggrieved party from appealing the factual

findings and legal conclusions of the magistrate judge that are accepted or

adopted by the district court, except upon grounds of plain error. See Douglass

v. United Services Automobile Ass'n, 79 F.3d 1415, 1417 (5th Cir. 1996).




                                          3
